Name: Commission Regulation (EEC) No 2033/91 of 11 July 1991 amending Regulation (EEC) No 2077/85 laying down detailed rules for the application of the system of production aid for tinned pineapple
 Type: Regulation
 Subject Matter: foodstuff;  economic policy;  plant product
 Date Published: nan

 Avis juridique important|31991R2033Commission Regulation (EEC) No 2033/91 of 11 July 1991 amending Regulation (EEC) No 2077/85 laying down detailed rules for the application of the system of production aid for tinned pineapple Official Journal L 186 , 12/07/1991 P. 0032 - 0032 Finnish special edition: Chapter 3 Volume 38 P. 0053 Swedish special edition: Chapter 3 Volume 38 P. 0053 COMMISSION REGULATION (EEC) No 2033/91 of 11 July 1991 amending Regulation (EEC) No 2077/85 laying down detailed rules for the application of the system of production aid for tinned pineappleTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 525/77 of 14 March 1977 establishing a system of production aid for tinned pineapple (1), as last amended by Regulation (EEC) No 1699/85 (2), and in particular Article 8 thereof, Whereas Commission Regulation (EEC) No 2077/85 (3), as last amended by Regulation (EEC) No 1559/91 (4) includes in the definition of 'tinned pineapples' qualifying for the aid scheme products containing a covering liquid of sugar syrup; whereas, in view of the recent production of pineapples preserved in fruit juice, these products should also be included in the definition of 'tinned pineapples'; Whereas the measures provided for in this Regulation are in accordance with the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 The following sentence is added to Article 1 (1) of Regulation (EEC) No 2077/85: 'The covering liquid may also be made up of the aforementioned sugar syrup and/or natural fruit juice for products falling within CN codes ex 2008 20 91 and ex 2008 20 99.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 July 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 73, 21. 3. 1977, p. 46. (2) OJ No L 163, 22. 6. 1985, p. 12. (3) OJ No L 196, 26. 7. 1985, p. 28. (4) OJ No L 144, 8. 6. 1991, p. 40.